DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 03/02/2021 have been fully considered but are moot in view of the new ground of rejection.
Regarding claim 45, the applicant argues that Hwang fails to teach wherein the communication of the positioning supporting information comprises positioning aiding information received by the at least one second wireless device from the first wireless device over the direct communication link, and wherein the positioning aiding information comprises an indication of a direction of movement of the first wireless device.  
In response to applicant argument, the examiner respectfully disagree.
Hwang discloses the communication of the positioning supporting information comprises positioning aiding information received by the at least one second wireless device from the first wireless device over the direct communication link.  For example, Hwang discloses the aid request may be transmitted to the terminals 121 and 122 using D2D signals in paragraph [0134]. Further, Hwang discloses wherein the positioning aiding information comprises an indication of a direction of movement of the first wireless device.  For example, Hwang discloses the message may include 
Regarding claim 52 and 58 recite similar features of claim 45 are also rejected for the same reason set forth in claim 45.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 45, 48-52, 55-59 and 62-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2017/0367067 A1) hereinafter “Hwang”
As per claim 45, Hwang discloses one or more nodes (Hwang, [0065], a node B (NB)) configured for managing position information associated with a group of wireless devices configured to be served in a wireless communication network, wherein the one or more nodes comprise: 
communication circuitry (Hwang, [0065], a node B (NB) comprises integrated circuits) configured for communicating directly or indirectly with the group of wireless devices (Hwang, [0063], Each of the terminals 120, 121, and 122 is a device which is used by a user, and communicates with the base station 110 via a radio channel)
and processing circuitry (Hwang, [0066], a unit for processing) operatively associated 
obtain information indicating a first wireless device as a member and positioning representative of the group and at least one other, second, wireless device as a further member of the group, wherein the at least one second wireless device is able to communicate wirelessly and directly with the first wireless device over a direct communication link (Hwang, [0089], receives a message requesting aid for positioning from a terminal which intends to perform positioning. The message may include a request for providing information necessary for positioning or a request for operating other terminals necessary for positioning; see also [0090], the message may include information necessary for positioning or an indication regarding operations of other terminals necessary for positioning)
and receive, from the first wireless device, group position information being position information associated with the group  (Hwang, [0012], receiving signals from other terminals) and relating to at least an estimated position (Hwang, [0065], That is, the base station 110 may have already estimated a location of at least one of the terminals located within a cell) of the at least one second wireless device that is based on communication of positioning supporting information over the direct communication link (Hwang, [0012], determining a location of the terminal based on location information of the another terminals)
wherein the communication of the positioning supporting information comprises positioning aiding information received by the at least one second wireless device from the first wireless device over the direct communication link (Hwang, [0134], the aid request may be transmitted to the terminals 121 and 122 using D2D signals), and 
wherein the positioning aiding information comprises an indication of a direction of movement of the first wireless device (Hwang, [0090], message may include information necessary for positioning or an indication regarding operations of other terminals necessary for positioning)

As per claim 48, Hwang discloses the one or more nodes as claimed in claim 45, wherein the communication of the positioning supporting information over the direct communication link relates at least partly to ranging estimation performed between the first wireless device and the at least one second wireless device over the direct communication link (Hwang, [0206], when the estimated transmission power of the target terminal 120 is greater than the transmission powers of the neighbor terminals 121 and 122, this means that there occurs an NLOS delay in the link of the terminal 120)

As per claim 49, Hwang discloses the one or more nodes as claimed in claim 45, wherein the estimated position of the at least one second wireless device is estimated in relation to a position of the first wireless device (Hwang, [0065], the base station 110 may have already estimated a location of at least one of the terminals located within a cell. For example, at least one of the terminal 121 and the terminal 122 may be a stationary terminal)

As per claim 50, Hwang discloses the one or more nodes as claimed in claim 45, wherein the processing circuitry is configured to obtain the information by: 
receiving, from the first wireless device and at least one second wireless device, status information that per device comprises one or more indications on the following: a position associated with the device; an identifier of a radio beam serving the device; a time duration for remaining in the group; one or more operative positioning capabilities of the device; and a positioning accuracy provided by the device (Hwang, [0115] In step 1205, the D2D terminals 121 and 122 transmit D2D discovery signals. Herein, the D2D discovery signals include respective identification information of the D2D terminals 121 and 122)
determining the first wireless device as the positioning representative based on the received status information (Hwang, [0012], determining a location of the terminal based on location information of the another terminals)

As per claim 51, Hwang discloses the one or more nodes as claimed in claim 50, wherein the determination of the first wireless device as the positioning representative is further based on whether the first wireless device fulfills one or more of the following criteria: has a certain location in the group; is associated with a certain time to remain in group; is associated with a certain operative positioning capability and/or operative positioning accuracy (Hwang, [0175], When the location information is received, the terminal proceeds to step 2519 to determine the terminal's own location according to the received information)

As per claim 52, Hwang discloses a first wireless device configured for managing position information associated with a group of wireless devices configured to be served in a wireless communication network, wherein the first wireless device comprises: 
transceiver circuitry (Hwang, [0069], a transceiver) configured for communicating with the wireless communication network and with other wireless devices (Hwang, [0063], each of the terminals 120, 121, and 122 may communicate with other terminals through a terminal-terminal link, that is, a direct link)
and processing circuitry ([0073], a unit for processing) operatively associated with the transceiver circuitry and configured to: 
(Hwang, [0089], receives a message requesting aid for positioning from a terminal which intends to perform positioning. The message may include a request for providing information necessary for positioning or a request for operating other terminals necessary for positioning; see also [0090], the message may include information necessary for positioning or an indication regarding operations of other terminals necessary for positioning)
and receive, from the at least one second wireless device over the direct communication link, estimated position information comprising an estimated position (Hwang, [0065],That is, the base station 110 may have already estimated a location of at least one of the terminals located within a cell) of the at least one second wireless device that is based on communication of positioning supporting information over the direct communication link ( Hwang, [0012], determining a location of the terminal based on location information of the another terminals)
wherein the processing circuitry is configured communicate the positioning supporting information by sending, based on the obtained information, to the at least one second wireless device, positioning aiding information over the direct communication link (Hwang, [0134], the aid request may be transmitted to the terminals 121 and 122 using D2D signals)
and wherein the positioning aiding information comprises an indication of a direction of movement of the first wireless device (Hwang, [0090], message may include information necessary for positioning or an indication regarding operations of other terminals necessary for positioning)

As per claim 55, Hwang discloses the first wireless device as claimed in claim 52, wherein the communication of positioning supporting information over the direct communication link relates at least partly to ranging estimation performed between the first wireless device and the at least one second wireless device over the direct communication link (Hwang, [0206], when the estimated transmission power of the target terminal 120 is greater than the transmission powers of the neighbor terminals 121 and 122, this means that there occurs an NLOS delay in the link of the terminal 120)

As per claim 56, Hwang discloses the first wireless device as claimed in claim 52, wherein the estimated position of the at least one second wireless device is estimated in relation to a position of the first wireless device (Hwang, [0065], the base station 110 may have already estimated a location of at least one of the terminals located within a cell. For example, at least one of the terminal 121 and the terminal 122 may be a stationary terminal)

As per claim 57, Hwang discloses the first wireless device as claimed in claim 52, wherein the processing circuitry is further configured to: send, to the wireless communication network via the transceiver circuitry, group position information that is position information associated with the group and based on the received estimated position information (Hwang, [0089], receives a message requesting aid for positioning from a terminal which intends to perform positioning. The message may include a request for providing information necessary for positioning or a request for operating other terminals necessary for positioning)

As per claim 58, Hwang discloses a second wireless device configured for managing position information associated with a group of wireless devices configured to be served in a wireless communication network, wherein the second wireless device comprises: 
transceiver circuitry (Hwang, [0069], a transceiver) configured for communicating with the wireless communication network and with other wireless devices (Hwang, [0063], each of the terminals 120, 121, and 122 may communicate with other terminals through a terminal-terminal link, that is, a direct link)
and processing circuitry (Hwang, [0073], a unit for processing) operatively associated with the transceiver circuitry and configured to: 
obtain information indicating a first wireless device as a member and positioning representative of the group and indicating the second wireless device as a further member of the group, wherein the second wireless device is able to communicate wirelessly and directly with the first wireless device over a direct communication link (Hwang, [0089], receives a message requesting aid for positioning from a terminal which intends to perform positioning. The message may include a request for providing information necessary for positioning or a request for operating other terminals necessary for positioning; see also [0090], the message may include information necessary for positioning or an indication regarding operations of other terminals necessary for positioning)
and send, to the first wireless device over the direct communication link, estimated position information comprising an estimated position of the second wireless device (Hwang, [0065], That is, the base station 110 may have already estimated a location of at least one of the terminals located within a cell) that is based on communication of positioning supporting information over the direct communication link (Hwang, [0012], determining a location of the terminal based on location information of the another terminals)
wherein the processing circuitry is configured to communicate the positioning supporting information over the direct communication link by: receiving, from the first wireless device via the transceiver circuitry, positioning aiding information over the direct communication link (Hwang, [0134], the aid request may be transmitted to the terminals 121 and 122 using D2D signals)
wherein the positioning aiding information comprises an indication of a direction of movement of the first wireless device (Hwang, [0090], message may include information necessary for positioning or an indication regarding operations of other terminals necessary for positioning)

As per claim 59, Hwang discloses the second wireless device as claimed in claim 58, wherein the processing circuitry is further configured to: estimate the estimated position of the second wireless device based on the communication of positioning supporting information over the direct communication link (Hwang, [0065], the base station 110 may have already estimated a location of at least one of the terminals located within a cell. For example, at least one of the terminal 121 and the terminal 122 may be a stationary terminal)

As per claim 62, Hwang discloses the second wireless device as claimed in claim 58, wherein the communication of positioning supporting information over the direct communication link relates at least partly to ranging estimation performed between the first wireless device and (Hwang, [0206], when the estimated transmission power of the target terminal 120 is greater than the transmission powers of the neighbor terminals 121 and 122, this means that there occurs an NLOS delay in the link of the terminal 120)

As per claim 63, Hwang discloses the second wireless device as claimed in claim 58, wherein the estimated position of the second wireless device is estimated in relation to a position of the first wireless device (Hwang, [0065], the base station 110 may have already estimated a location of at least one of the terminals located within a cell. For example, at least one of the terminal 121 and the terminal 122 may be a stationary terminal)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 54 and 61 are rejected under 35 U.S.C. §103 as being unpatentable over 
As per claim 47, Hwang discloses the one or more nodes as claimed in claim 46, 
Hwang does not explicitly disclose wherein the positioning aiding information comprises one or more of the following: an estimated position of the first wireless device; a velocity of the first wireless device; information on a direction of a radio beam serving the first wireless device 
Jiang discloses wherein the positioning aiding information comprises an estimated position of the first wireless device (Jiang, [0007], the first message including a first estimated position of the P-UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Jiang related to wherein the positioning aiding information comprises an estimated position of the first wireless device and have modified the teaching of Hwang in order to reduce collision [0003]

As per claim 54, Hwang discloses the first wireless device as claimed in claim 52, 
Hwang does not explicitly disclose wherein the positioning aiding information comprises one or more of the following: an estimated position of the first wireless device; a velocity of the first wireless device; information on a direction of a radio beam serving the first wireless device 
Jiang discloses wherein the positioning aiding information comprises an estimated position of the first wireless device (Jiang, [0007], the first message including a first estimated position of the P-UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Jiang related to wherein the positioning 

As per claim 61, Hwang discloses the second wireless device as claimed in claim 58, 
Hwang does not explicitly disclose wherein the positioning aiding information comprises one or more of the following: an estimated position of the first wireless device; a velocity of the first wireless device; information on a direction of a radio beam serving the first wireless device 
Jiang discloses wherein the positioning aiding information comprises an estimated position of the first wireless device (Jiang, [0007], the first message including a first estimated position of the P-UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Jiang related to wherein the positioning aiding information comprises an estimated position of the first wireless device and have modified the teaching of Hwang in order to reduce collision [0003]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571)270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462